ALLOWABLE SUBJECT MATTER
For the present application filed on or after March 16, 2013, which was examined under the first inventor to file provisions of the AIA , Claims 1-17 and 21-25 are allowed with the amendments of Applicants’ submission of 03/10/2021 and with the Examiner’s amendment herein over the prior art of record and meeting 35 U.S.C. 112(b).  
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
3.	Authorization for this examiner's amendment was given in a telephone interview with Mr. Paul L. Weaver on 05/11/2021.  
4.	The application has been amended as follows:  Please amend Claims 1, 9, 17, 21, 23 and 24 as follows.  
A.	IN THE CLAIMS: 
I.	Claim 1, in line 10, before the words “total polymeric content” delete the definite article ‘the’ and insert therefore the indefinite article – a --.   
II.	Claim 9, in line 1, after the word “device” delete the words ‘of any’.    
III	Claim 17, in line 2, before the words “a patient” insert the words – - the subject that is - -.  
IV	Claim 21, line 2, before the words “total polymeric content” delete the definite article ‘the’ and insert therefore the indefinite article – a --. 

VI	Claim 24, last line after the term “layer” delete the semicolon, ‘ ; ‘, and insert therefore a period, - - . - -. 


EXAMINER’S REASONS FOR ALLOWANCE
From Applicants’ amendment filed with on 03/10/2021 and the examiner’s amendment herein, Claims 1-16 and 21-25 are patentable over the cited prior art of record under 35 U.S.C. 103 and overcome the rejection under 35 U.S.C. 112(b).  The following is a statement of reasons for the indication of allowable subject matter:   the amendment of Claim 1 in deleting the word "indirectly" for the association to the particle with the optional coated layer and including the amount greater than 90 % (wt.) of the acid polymer in the second coated layer distinguish over the cited art of record.  None of the cited prior art of record alone or in any proper combination of:  U.S, 2015/0140107, Slager et al. (hereinafter "Slager") in view of U.S. 2011/0046255, Rooijmans (hereinafter "Rooijmans") and for claim 22 further evidenced by U.S. 6,599,352, Miyamoto et al. (hereinafter "Miyamoto"), teach or suggest a the particle associated with an optional coated layer that is outer to the second coated layer and an amount greater than 90 % (wt.) of the acid polymer in the second coated layer for Claim 1.   
In light or the above, it is clear that Slager in view of Rooijmans and for Claim 22 further evidenced by Miyamoto either alone or in combination do not disclose or suggest the present invention of Claims 1-16 and 21-25, as amended, and therefore the present claims are passed to issue.   
Election/Restriction
Claims 1-16 and 21-25 are directed to an allowable device having a drug delivery coating.  Claim 17 is directed to a method for providing a therapeutic agent to a subject comprising inserting the device of claim 1.  Claim 17 requires all the limitations of allowable independent claim 1, and Claim 17 was previously withdrawn from consideration as a result of a restriction requirement in the Office Action dated 07/25/2019.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/KENNETH J STACHEL/            Primary Examiner, Art Unit 1787